Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 1 of 12 PageID 954




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 JOSPEH MCDANIEL,

                      Plaintiff,

 v.                                                          Case No. 3:19-cv-1230-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                      Defendant.
                                      ___ /

                               OPINION AND ORDER1

                                         I.   Status

        Joseph McDaniel (“Plaintiff”) is appealing the Commissioner of the Social

 Security Administration’s (“SSA(’s)”) final decision denying his claim for

 supplemental security income (“SSI”). Plaintiff’s alleged inability to work is the

 result of high blood pressure, anxiety, depression, stress, a hernia, irritable

 bowel syndrome, and “intrap nerve damage in [Plaintiff’s] scrotum.” See

 Transcript of Administrative Proceedings (Doc. No. 15; “Tr.” or “administrative

 transcript”), filed January 14, 2020, at 87-88, 101, 241 (emphasis omitted).




        1        The parties consented to the exercise of jurisdiction by a United States
 Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
 (Doc. No. 14), filed January 14, 2020. Reference Order (Doc. No. 16) entered January 15, 2020.
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 2 of 12 PageID 955




 Plaintiff filed an application for SSI on April 11, 2016,2 alleging a disability

 onset date of December 18, 2014. Tr. at 181-90. The application was denied

 initially, Tr. at 87-97, 98, 99, 114-16, and upon reconsideration, Tr. at 100-09,

 110, 111, 120-24.

        On August 28, 2018, an Administrative Law Judge (“ALJ”) held a

 hearing, during which he heard from Plaintiff, who was represented by counsel,

 and a vocational expert (“VE”). See Tr. at 34-86. At the time of the hearing,

 Plaintiff was 54 years old. See Tr. at 37. Approximately fourteen days after the

 hearing, Plaintiff submitted rebuttal evidence in the form of Mark Heckman’s

 vocational report (“Heckman Report”). See Plaintiff’s Response to Order Re.

 Exhibits (Dkt. 26) (Doc. No. 27; “Pl.’s Response”) at Exhibits A (Heckman

 Report), 3 B (submission confirmation). 4 The ALJ declined to admit this

 evidence. See Tr. at 17. On December 3, 2018, the ALJ issued a Decision finding

 Plaintiff not disabled through the date of the Decision. See Tr. at 17-29.

        Thereafter, Plaintiff requested review of the Decision by the Appeals



        2        Although actually completed on April 11, 2016, see Tr. at 181, the protective
 filing date of the SSI application is listed elsewhere in the administrative transcript as March
 15, 2016, see, e.g., Tr. at 87, 101.

        3        Mr. Heckman is a credentialed vocational expert with more than fifteen years
 of experience testifying in Social Security hearings. See Pl.’s Response at Ex. A. Plaintiff paid
 a fee for the report. See id.

        4       Plaintiff filed these exhibits at the Court’s direction. See Order (Doc. No. 26),
 entered February 26, 2021. Exhibit A consists of a cover letter and the Heckman Report.
 Exhibit B is the confirmation that Plaintiff’s evidence (the Heckman Report) was submitted.


                                                2
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 3 of 12 PageID 956




 Council and submitted additional evidence in the form of a letter authored by

 Plaintiff’s counsel. See Tr. at 178-80 (letter); see also Tr. at 4, 5. On September

 25, 2019, the Appeals Council denied Plaintiff’s request for review, Tr. at 1-3,

 making the ALJ’s Decision the final decision of the Commissioner. On October

 23, 2019, Plaintiff commenced this action under 42 U.S.C. § 405(g), as

 incorporated by § 1383(c)(3), by timely filing a Complaint (Doc. No. 1) seeking

 judicial review of the Commissioner’s final decision.

       On appeal, Plaintiff argues that the ALJ erred in that he “did not exhibit,

 acknowledge or discuss rebuttal evidence to the [VE]’s testimony,” that is, the

 Heckman Report. Plaintiff’s Memorandum – Social Security (Doc. No. 19; “Pl.’s

 Mem.”), filed March 16, 2020, at 5 (emphasis omitted); see also Pl.’s Response

 at Exs. A, B. Plaintiff contends that this alleged error is not harmless and

 requires remand because the Heckman Report “undermine[s] the ALJ’s step

 [five] finding” regarding work Plaintiff can perform. Pl.’s Mem. at 5-6.

       On June 1, 2020, Defendant filed a Memorandum in Support of the

 Commissioner’s Decision (Doc. No. 22; “Def.’s Mem.”) asserting that the ALJ

 “properly declined to admit the [Heckman Report] because the requirements of

 [§ 416.1435] were not met,” and that “[n]othing more was required of the ALJ.”

 Def.’s Mem. at 6. Defendant further asserts that “Plaintiff has not met his

 burden to show harmful error or that he could not perform the step-five jobs.”

 Id. at 8; see also id. at 7-8.


                                         3
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 4 of 12 PageID 957




        With leave of Court, see Order (Doc. No. 24), on June 19, 2020, Plaintiff

 filed Plaintiff’s Reply Brief (Doc. No. 25; “Pl.’s Reply Brief”). Relying on 81 Fed.

 Reg. 90987 (Dec. 16, 2016), Plaintiff argues that the SSA has clarified that “a

 claimant could use the exception set forth in 20 C.F.R. § 416.1435(b)(3)

 (‘unusual circumstances’) as a basis to submit evidence after the hearing.” Pl.’s

 Reply Brief at 3 (citation omitted).

        After a thorough review of the entire record and consideration of the

 parties’ respective memoranda and Plaintiff’s Reply Brief, the undersigned

 finds that the Commissioner’s final decision is due to be reversed and remanded

 for reconsideration of Plaintiff’s rebuttal vocational evidence (the Heckman

 Report).

                                II.   The ALJ’s Decision

        When determining whether an individual is disabled, 5 an ALJ must

 follow the five-step sequential inquiry set forth in the Code of Federal

 Regulations (“Regulations”), determining as appropriate whether the claimant

 (1) is currently employed or engaging in substantial gainful activity; (2) has a

 severe impairment; (3) has an impairment or combination of impairments that




        5      “Disability” is defined in the Social Security Act as the “inability to engage in
 any substantial gainful activity by reason of any medically determinable physical or mental
 impairment which can be expected to result in death or which has lasted or can be expected
 to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
 1382c(a)(3)(A).


                                               4
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 5 of 12 PageID 958




 meets or medically equals one listed in the Regulations; (4) can perform past

 relevant work; and (5) retains the ability to perform any work in the national

 economy. 20 C.F.R. § 416.920; see also Phillips v. Barnhart, 357 F.3d 1232, 1237

 (11th Cir. 2004). The claimant bears the burden of persuasion through step four,

 and at step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482

 U.S. 137, 146 n.5 (1987).

       Here, the ALJ followed the five-step sequential inquiry. See Tr. at 19-28.

 At step one, the ALJ determined that Plaintiff “has not engaged in substantial

 gainful activity since March 15, 2016, the application date.” Tr. at 19 (emphasis

 and citation omitted). At step two, the ALJ found that Plaintiff “has the

 following severe impairments: back and neck pain secondary to some mild

 degenerative disc disease (‘DDD’), gastroesophageal reflux disorder (‘GERD’),

 abdominal     pain,    polysubstance       addiction   disorder,    mediastinal

 lymphadenopathy, bilateral hilar adenopathy without any evidence of

 malignancy[,] and anxiety and depressive disorders treated with medication

 without routine mental health treatment.” Tr. at 19 (emphasis and citation

 omitted). At step three, the ALJ found that Plaintiff “does not have an

 impairment or combination of impairments that meets or medically equals the

 severity of one of the listed impairments 20 [C.F.R.] Part 404, Subpart P,

 Appendix 1.” Tr. at 20 (emphasis and citations omitted).




                                        5
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 6 of 12 PageID 959




       The ALJ determined that Plaintiff has the following residual functional

 capacity (“RFC”):

       [Plaintiff can] perform a range of light work as defined in 20
       [C.F.R. §] 416.967(b) except that he can stand and walk for 4 hours
       in an 8 hour workday; sit for 4 hours in an 8 hour workday;
       alternating his position between sitting, standing and walking
       every 30 minutes; he can frequently operate arm/hand controls;
       occasionally operate foot/pedal controls; never climb ropes, ladders
       and scaffolding; occasionally climb ramps/stairs; occasionally
       perform all other postural activities; he can reach, handle, finger
       and feel within the light exertional level weights with no limitation;
       he has no limitations with his ability to see, speak or hear; he
       should avoid work at unprotected heights; needs a temperature
       controlled work setting with no exposure to concentrated industrial
       vibration; can perform simple, rote and repetitive tasks in a well-
       structured work environment where the job duties do not change
       much from one day to the next; interaction with others can be at
       least occasional; he should have no production goals or quotas to
       meet[,] and he may work better with things as opposed to people.

 Tr. at 21-22 (emphasis omitted).

       At step four, the ALJ found that Plaintiff “is unable to perform any past

 relevant work.” Tr. at 26 (emphasis and citation omitted). At the fifth and final

 step of the sequential inquiry, after considering Plaintiff’s age (“51 years old

 . . . on the date the application was filed”), education (“at least a high school

 education”), work experience, and RFC, the ALJ relied on the VE’s testimony

 and found that Plaintiff “has acquired work skills from past relevant work that

 are transferable to other occupations with jobs existing in significant numbers

 in the national economy,” Tr. at 26-27, such as “Mail Clerk,” “Hospital Products

 Assembler,” and “Office Helper,” Tr. at 27. The ALJ concluded that Plaintiff


                                         6
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 7 of 12 PageID 960




 “has not been under a disability . . . since March 15, 2016, the date the

 application was filed.” Tr. at 28 (emphasis and citation omitted).

                            III.   Standard of Review

       This Court reviews the Commissioner’s final decision as to disability

 pursuant to 42 U.S.C. § 405(g), as incorporated by § 1383(c)(3). Although no

 deference is given to the ALJ’s conclusions of law, findings of fact “are conclusive

 if . . . supported by ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274,

 1278 (11th Cir. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir.

 1998)). “Substantial evidence is something ‘more than a mere scintilla, but less

 than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

 (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

 evidence standard is met when there is “such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

 Berryhill, 139 S.Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec.,

 959 F.3d 1042, 1045 (11th Cir. 2020) (citation omitted). It is not for this Court

 to reweigh the evidence; rather, the entire record is reviewed to determine

 whether “the decision reached is reasonable and supported by substantial

 evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

 omitted). The decision reached by the Commissioner must be affirmed if it is

 supported by substantial evidence—even if the evidence preponderates against


                                          7
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 8 of 12 PageID 961




 the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

 1158-59 (11th Cir. 2004) (per curiam).

                                     IV.   Discussion

        As noted above, Plaintiff challenges the ALJ’s failure to consider the

 Heckman Report, which was submitted approximately fourteen days after the

 hearing. See Pl.’s Response at Exs. A, B.

 A.     Applicable Law: 20 C.F.R. § 416.1435 (Submitting                            written
        evidence to an administrative law judge).

        Generally, claimants must submit all evidence “no later than 5 business

 days” before the hearing. 20 C.F.R. § 416.1435(a) (“5-Day Rule”). If a claimant

 does not comply with the 5-Day Rule, “the [ALJ] may decline to consider or obtain

 the evidence” unless an exception in subsection (b) applies. Id. Relevant to the

 issue here, § 416.1435(b)(3) states that the ALJ will accept the evidence if “[s]ome

 other unusual, unexpected, or unavoidable circumstance beyond [the claimant’s]

 control prevented [the claimant] from informing [the SSA] about or submitting

 the evidence earlier.” Id. at § 416.1435(b)(3).6 Section 416.1435(b)(3) provides

 examples of when such circumstances are met, and these examples are not

 meant to be an exhaustive list. Id.




        6       The other two exceptions listed in 20 C.F.R. § 416.1435(b) are: (1) [the SSA’s]
 action misled [the claimant]; and (2) [the claimant] had a physical, mental, educational, or
 linguistic limitation(s) that prevented [the claimant] from informing [the SSA] about or
 submitting the evidence earlier. See 20 C.F.R. § 416.1435(b)(1)-(2).


                                               8
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 9 of 12 PageID 962




 B.    The ALJ’s Finding as to the Heckman Report

       The ALJ stated in the Decision that Plaintiff “submitted or informed the

 [ALJ] about additional written evidence less than five business days before the

 scheduled hearing date.” Tr. at 17. Although the ALJ did not specifically state

 what “additional written evidence” he was referring to, it is apparent through

 the parties’ memoranda that it was the Heckman Report. See Tr. at 17. The

 ALJ declined to admit the Heckman Report on the ground that its submission

 did not comply with the 5-Day Rule, and none of the exceptions in § 416.1435(b)

 applied. See Tr. at 17. This finding is the premise of Plaintiff’s appeal.

 C.    Analysis

       As noted, the Heckman Report was submitted to rebut the VE’s testimony

 at the hearing. See Pl.’s Response at Ex. A, at 2. Specifically, Mr. Heckman

 opines, in substance, that a person with Plaintiff’s RFC would not be able to

 perform the jobs identified by the VE at the hearing. Id.

       The ALJ erred in failing to admit and consider the Heckman Report.

 Social Securing Ruling (“SSR”) 96-9p provides, in part, that “[w]henever a VE

 is used, the [claimant] has the right to review and respond to the VE evidence

 prior to the issuance of a decision.” See SSR 96-9P, 1996 WL 374185, at *9 n.8

 (July 2, 1996); see also Whitney v. Saul, No. CV 18-11095-JCB, 2019 WL

 4072021, at *9 (D. Mass. Aug. 29, 2019) (unpublished) (recognizing that

 submitting rebuttal vocational evidence is appropriate pursuant to SSR 96-9p).


                                          9
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 10 of 12 PageID 963




  Courts have also found rebuttal evidence, like that at issue here, satisfies

  § 416.1435(b)(3) because a claimant cannot predict the VE’s testimony. See

  Whitney, 2019 WL 4072021, at *9 (holding that “an unavoidable circumstance

  beyond [the plaintiff’s] control prevented him from submitting the [rebuttal

  evidence] earlier ‘since the claimant has no clue to what the vocational expert

  will testify until the end of the hearing’” (quoting Palombo v. Berryhill, No. 17-

  cv-284-LM, 2018 WL 3118286, at *5 (D.N.H. Jun. 25, 2018) (unpublished)));

  Patrick v. Saul, No. 1:18-CV-289-DBH, 2019 WL 3814283, at *2-4 (D. Me. Aug.

  14, 2019) (unpublished) (finding the rebuttal evidence as an “unavoidable”

  circumstance for purposes of the 5-Day Rule); McClesky v. Astrue, 606 F.3d 351,

  354 (7th Cir. 2010) (explaining that the “submission and consideration of post-

  hearing evidence are common in social security disability cases . . . since the

  claimant has no clue to what the vocational expert will testify until the end of

  the hearing”). 7 The ALJ’s failure to consider the Heckman Report is not

  harmless error because Mr. Heckman’s opinions directly conflict with the VE’s

  testimony. See Whitney, 2019 WL 4072021, at *10 (finding the ALJ’s failure to

  admit and consider the rebuttal expert evidence was not harmless error even if


         7        Although Whitney and Patrick discuss 20 C.F.R. § 404.935, which is applicable
  for disability insurance benefits claims, the language is identical to the 5-Day Rule and its
  exceptions applicable for SSI cases. See Whitney, 2019 WL 4072021, at *9; Patrick, 2019 WL
  3814283, at *2-4. Palombo discusses 20 C.F.R. § 405.331, which is a prior version of the 5-Day
  Rule. See Palombo, 2018 WL 3118286, at *5; see also 81 Fed. Reg. 90987, 90994 (Dec. 16,
  2016).



                                               10
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 11 of 12 PageID 964




  the ALJ would have still credited the VE’s testimony).

         To the extent the ALJ believed under the facts of this case that the

  Heckman Report did not fall under an exception in 20 C.F.R. § 416.1435(b), he

  should have explained his reasoning. See Palombo, 2018 WL 3118286, at *5

  (finding that the ALJ did not explain her reasoning for relying on the 5-Day

  Rule to exclude rebuttal evidence and judicial review was therefore frustrated).8

  Without the ALJ clearly articulating an explanation for finding that the

  Heckman Report did not meet any of the § 416.1435(b) exceptions, judicial

  review is frustrated.

                                         V.   Conclusion

         Based on the foregoing, it is

         ORDERED:

         1.      The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), as incorporated by § 1383(c)(3),

  REVERSING the Commissioner’s final decision and REMANDING this

  matter with the following instructions:




         8        The Court recognizes the differences between Palombo and the facts here. In
  Palombo, the ALJ did not reference the rebuttal evidence or assess its admissibility under the
  then-applicable 5-Day Rule. See Palombo, 2018 WL 3118286, at *5. However, the Palombo
  court still noted that the lack of explanation, if the ALJ did rely on the rule, frustrated judicial
  review and required remand. See id.


                                                  11
Case 3:19-cv-01230-JRK Document 28 Filed 03/26/21 Page 12 of 12 PageID 965




              (A)     Evaluate Plaintiff’s rebuttal vocational evidence, and if the

                      evidence is rejected, clearly articulate the reasons for doing

                      so; and

              (B)     Take such other action as may be necessary to resolve this

                      matter properly.

        2.    The Clerk is further directed to close the file.

        3.    In the event benefits are awarded on remand, Plaintiff’s counsel

  shall ensure that any § 406(b) fee application be filed within the parameters set

  forth by the Order entered in Case No. 6:12-mc-124-Orl-22 (In Re: Procedures

  for Applying for Attorney’s Fees Under 42 U.S.C. §§ 406(b) and 1383(d)(2)).

        DONE AND ORDERED in Jacksonville, Florida on March 26, 2021.




  keb
  Copies:
  Counsel of Record




                                          12
